                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


 UNITED STATES OF AMERICA,
                                            CRIMINAL FILE NO.
         v.                                 1:16-CR-145-5-TWT
 DONALD GLASS
 also known as
 Smurf
 also known as
 Dred,
   Defendant.


                                      ORDER

      This is a criminal RICO action. It is before the Court on the Report and

Recommendation [Doc. 1324] of the Magistrate Judge recommending denying the

Defendant’s Motion to Compel Discovery [Doc. 739], Motion to Suppress [Doc. 985],

Motion to Suppress Evidence Seized from 1991 Chevrolet Caprice [Doc. 986 &

1151], Motion for Full Identification of Government Undercover Agents/Informants

[Doc. 987], and Motion to Suppress Out of Court Witness Identification [Doc. 1180].

      I will not simply repeat the analysis of the Magistrate Judge in the thorough and

well-reasoned Report and Recommendation. With respect to the Motion to Compel

Discovery, much of the information that the Defendant seeks is covered by the
Magistrate Judge’s Scheduling Order, has been produced by the Government or will

be produced by the Government. The Court has no authority to order early production

of Jencks materials. The Defendant has not made a showing that the out of court

identification of the Defendant was the result of any improper conduct on the part of

law enforcement. Therefore, the Defendant is not entitled to an evidentiary hearing.

The Court approves and adopts the Report and Recommendation as the judgment of

the Court. The Defendant’s Motion to Compel Discovery [Doc. 739], Motion to

Suppress [Doc. 985], Motion to Suppress Evidence Seized from 1991 Chevrolet

Caprice [Doc. 986 & 1151], Motion for Full Identification of Government Undercover

Agents/Informants [Doc. 987], and Motion to Suppress Out of Court Witness

Identification [Doc. 1180] are DENIED.

          SO ORDERED, this 17 day of October, 2018.



                                         /s/Thomas W. Thrash
                                         THOMAS W. THRASH, JR.
                                         United States District Judge




T:\ORDERS\USA\16\16cr145-5\r&r1324.wpd           -2-
